Citation Nr: 0406719	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for chronic rhinitis.

4.  Entitlement to service connection for asthmatic 
bronchitis.

5.  Entitlement to service connection for laryngitis.

6.  Entitlement to service connection for atrial fibrillation 
with chest pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims for 
service connection.  

A motion to advance this case on the Board's docket was 
received on February 24, 2004, and was granted by the Board 
on February 27, 2004, for good cause shown.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).  


REMAND

The veteran's case was certified to the Board in August 2003.  
In September 2003, the Board received additional evidence 
from the veteran without a waiver of RO review.  Some of the 
additional evidence received included duplicate copies of 
medical reports and a statement from the veteran that were 
considered by the RO.  However, an October 2002 statement 
from the veteran's brother, that was also sent to the RO, was 
not considered in conjunction with the veteran's claim and 
was not included in the list of evidence provided in the 
April 2003 Statement of the Case.  Consequently, the Board 
finds that a remand is necessary so the RO may readjudicate 
the issues on appeal in light of this evidence before the 
Board issues a decision on the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The claims folder contains documents in Spanish language that 
have not been translated to English language.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The RO should ensure that all current 
and additionally received Spanish 
language documents contained in the 
claims, to include as currently indicated 
by pink tabs in the left hand margin, are 
translated to English language.

2.  The RO should adjudicate the issues 
on appeal with consideration of the 
additional evidence associated with the 
claims folder subsequent to certification 
of the appeal to the Board.  If any 
determination remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


